DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12  of U.S. Patent No. 10,652,766 B2 in view of Casati et al. (US 2008/0051084 A1). 

Claims 1rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,652,766 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because  	
Instant Application
U.S. Patent No. 10,652,766 B2
Claim 1  An base station configured for use in a cellular network comprising: an  interface;  and a processor communicatively coupled to the  interface;  wherein the processor and the  interface are configured 
to communicate information with another base station , wherein the information includes 
information related to cell identities of cells served by the another base station  and 
Information related to frequency of the cells served by the another base station .
Claim 1.  An eNB comprising: a processor;  and an X2 interface;  wherein the processor and the X2 interface are configured to exchange parameters with 
another eNB, the parameters including an indication of a number of cells served 
by the another eNB, cell identities of the cells served by the another eNB, 
frequency information of the cells served by the another eNB, and bandwidth 
information of the cells served by the another eNB.
Claim 2  The base station  of claim 1 wherein the information further includes an indication 
of a number of cells served by the another base station .
Claim 1.  An eNB comprising: a processor;  and an X2 interface;  wherein the processor and the X2 interface are configured to exchange parameters with 
another eNB, the parameters including an indication of a number of cells served 
by the another eNB, cell identities of the cells served by the another eNB, 
frequency information of the cells served by the another eNB, and bandwidth 
information of the cells served by the another eNB.
Claim 3 The base station  of claim 1 wherein the information further includes information 
related to bandwidth of the cells served by the another base station . 
Claim 1.  An eNB comprising: a processor;  and an X2 interface;  wherein the processor and the X2 interface are configured to exchange parameters with 
another eNB, the parameters including an indication of a number of cells served 
by the another eNB, cell identities of the cells served by the another eNB, 
frequency information of the cells served by the another eNB, and bandwidth 
information of the cells served by the another eNB.
Claim 4 The base station  of claim 1 wherein the information further includes base station  measurement information.
Claim 2 The eNB of claim 1 wherein the exchanged parameters further include eNB measurement information.
Claim 5, The base station  of claim 1 wherein the information further includes base station  group 
information.
Claim 3 The eNB of claim 1 wherein the exchanged parameters further include eNB group information.
Claim 6, .  The base station  of claim 1 wherein the information further includes PLMN 
information. 

Claim 4, The eNB of claim 1 wherein the exchanged parameters further include 
PLMN information.
Claim 7 The base station  of claim 1 wherein the information further includes radio 
parameters for cells served by the another base station .
Claim 5, The eNB of claim 1 wherein the exchanged parameters further include 
radio parameters for cells served by the another eNB.
Claim 8 The base station  of claim 1 wherein the information further includes MBMS SFN 
parameters.
Claim 6, The eNB of claim 1 wherein the exchanged parameters further include 
MBMS SFN parameters. 

Claim 9 The base station  of claim 1 wherein the information further includes service 
parameters for the cells served by the another base station .
Claim 1.  An eNB comprising: a processor;  and an X2 interface;  wherein the processor and the X2 interface are configured to exchange parameters with 
another eNB, the parameters including an indication of a number of cells served 
by the another eNB, cell identities of the cells served by the another eNB, 
frequency information of the cells served by the another eNB, and bandwidth 
information of the cells served by the another eNB.
Claim 11 A method for use in an evolved NodeB (base station ) configured for use in a cellular network comprising: establishing an interface between 
the base station  and another base station ;  and communicating information with the another base station  
via the  interface, wherein the information includes information related to 
cell identities of cells served by the another base station  and information related to 
frequency of the cells served by the another base station .
Claim 7 A method for operating a wireless network, the wireless network 
including a first eNB and a second eNB, the method comprising: establishing an 
X2 interface between the first eNB and the second eNB;  and exchanging 
parameters between the first eNB and the second eNB via the X2 interface, 
wherein the parameters include an indication of a number of cells served by the second eNB, cell identities of the cells served by the second eNB, frequency 
information of the cells served by the second eNB, and bandwidth information of the cells served by the second eNB.
Claim 12, The method of claim 11 wherein the information further includes an indication of a number of cells served by the another base station .
Claim 7 A method for operating a wireless network, the wireless network 
including a first eNB and a second eNB, the method comprising: establishing an 
X2 interface between the first eNB and the second eNB;  and exchanging 
parameters between the first eNB and the second eNB via the X2 interface, 
wherein the parameters include an indication of a number of cells served by the second eNB, cell identities of the cells served by the second eNB, frequency 
information of the cells served by the second eNB, and bandwidth information of the cells served by the second eNB.
Claim 13, The method of claim 11 wherein the information further includes 
information related to bandwidth of the cells served by the another base station .
Claim 7 A method for operating a wireless network, the wireless network 
including a first eNB and a second eNB, the method comprising: establishing an 
X2 interface between the first eNB and the second eNB;  and exchanging 
parameters between the first eNB and the second eNB via the X2 interface, 
wherein the parameters include an indication of a number of cells served by the second eNB, cell identities of the cells served by the second eNB, frequency 
information of the cells served by the second eNB, and bandwidth information of the cells served by the second eNB.
Claim 14, The method of claim 11 wherein the information further includes base station  measurement information.
Claim 8, The method of claim 7 wherein the exchanged parameters further include 
eNB measurement information.
Claim 15, The method of claim 11 wherein the information further includes base station  group information. 

Claim 9 The method of claim 7 wherein the exchanged parameters further include 
eNB group information.
Claim 16, The method of claim 11 wherein the information further includes PLMN information.
Claim 10 The method of claim 7 wherein the exchanged parameters further include 
PLMN information.
Claim 17 The method of claim 11 wherein the information further includes radio 
parameters for cells served by the another base station .
Claim 11 The method of claim 7 wherein the exchanged parameters further include 
radio parameters for cells served by the second eNB. 

Claim 18, The method of claim 11 wherein the information further includes MBMS SFN 
parameters.
Claim 12, The method of claim 7 wherein the exchanged parameters further include 
MBMS SFN parameters
Claim 19, The method of claim 11 wherein the information further includes service 
parameters for the cells served by the another base station .
Claim 7 A method for operating a wireless network, the wireless network 
including a first eNB and a second eNB, the method comprising: establishing an 
X2 interface between the first eNB and the second eNB;  and exchanging 
parameters between the first eNB and the second eNB via the X2 interface, 
wherein the parameters include an indication of a number of cells served by the second eNB, cell identities of the cells served by the second eNB, frequency 
information of the cells served by the second eNB, and bandwidth information of the cells served by the second eNB



Regarding claims 10, 20. Casati et al. discloses a method, further comprising a second interface, wherein the processor and the second interface are configured to communicate information with a core network, wherein the information includes configuration parameters for the base station  (See Fig 1 and para 3 teaches of the eNB communicates with the core network via S1 interface. It would have been obvious to one having ordinary skill in the art at the time of the invention to use the method of have a S1 interface between the eNB and the core network with the system of 10,652,766 B2. in order to provide a method of transmission of data in a telecommunications system, includes the steps of: providing pre-set values, associated with an early radio bearer, at a user equipment and at a base station; and the user equipment and the base station each autonomously configuring an early radio bearer between them using the pre-set values, such that data can be transmitted between the user equipment to the base station using the early radio bearer.). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467